Citation Nr: 1235077	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-34 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches, secondary to carcinoma of the right breast and adenocarcinoma of the cervix.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to July 1991.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2010, the Veteran presented testimony before the undersigned, and a copy of the transcript has been associated with the claims folder. 

In December 2010, the Board remanded this matter for further development, namely to obtain a VA examination and to readjudicate the claim.  An examination report was obtained in February 2011 and the claim was readjudicated in a February 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, the Veteran also perfected an appeal for the issue of service connection for a right shoulder disability, secondary to carcinoma of the right breast and adenocarcinoma of the cervix, which was also subject to the Board's December 2010 remand.  However, during the pendency of the appeal, in a March 2012 rating decision, the RO granted service connection for a right shoulder disability and assigned a 10 percent evaluation effective October 12, 2007.  As this represents a full grant of benefits sought and the Veteran has not expressed disagreement with the disability evaluation or effective date assigned, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 



FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's muscle contraction headaches are causally related to her service-connected carcinoma of the right breast and adenocarcinoma of the cervix.


CONCLUSION OF LAW

The Veteran's muscle contraction headaches are proximately due to or the result of her service-connected carcinoma of the right breast and adenocarcinoma of the cervix.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Headaches

The Veteran essentially contends that she has headaches due to her service-connected right breast and cervical cancers. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no doubt that the Veteran meets Wallin elements (1) and (2) as the record is clear that she has muscle contraction headaches and she is service-connected for carcinoma of the right breast and adenocarcinoma of the cervix.  The remaining issue, therefore, is whether Wallin element (3), evidence of a nexus between the service-connected carcinoma of the right breast and adenocarcinoma of the cervix and headaches, is met.  

Pursuant to the Board's December 2010 remand, the Veteran was afforded an examination in February 2011.  Upon review of the claims folder and evaluation of the Veteran, the examiner noted a diagnosis of muscle contraction headaches with possibly occasional vascular headache which stated after Tamoxifen.  The examiner indicated that Tamoxifen was known to cause headaches and would have contributed to the onset of the Veteran's headaches.  In finding that the headaches have continued since that time, the examiner stated that the Veteran had muscle contraction, tension-like headaches that have continued.  Specifically as to the cancer, the examiner indicated that the headaches started with the onset of Tamoxifen, a known instigator of such problems.  The examiner, however, found that Tamoxifen was not currently causing the headaches as they have continued on their own since that time.  He concluded that there was no direct relationship to the breast cancer other than the possibly that Tamoxifen may have initially induced them. 

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for headaches is at least in approximate balance.  In other words, the Board finds that, based on this record that the Veteran's headaches are as likely the result of her service-connected breast and cervical cancers as it is the result of some other factor or factors.  Notably, the VA examiner's opinion is somewhat confusing.  The record does not establish that the Veteran had a headache disorder prior to developing her service connected cancers.  At one point in the examination report, the examiner associates the onset of the headaches to the use of medication for treatment for her cancers.  This comment suggests a link between the onset of headaches and the use of medication for treatment for her cancer.  The examiner later notes that the headaches have continued since the treatment.  This comment suggests a continued disabling condition since the onset of her headaches.  He later notes that the headaches have continued on their own since that time.  

The Board notes that the examiner does not provide a basis for finding that the headaches have continued on their own, and further finds that it would be difficult to obtain such an opinion given the conclusions already proffered.  As the examiner has suggested that the Veteran's headache disorder began with her use of Tamoxifen which is known to cause headaches, and the Veteran has continued to have headache since using Tamoxifen, the Board, giving her the benefit of the doubt, finds that service connection for muscle contraction headaches is warranted secondary to her service connected cancers.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2011). 


ORDER

Entitlement to service connection for headaches, secondary to carcinoma of the right breast and adenocarcinoma of the cervix, is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


